18-10342-cgm   Doc 77   Filed 10/07/19    Entered 10/07/19 16:17:26   Main Document
                                         Pg 1 of 7
18-10342-cgm   Doc 77   Filed 10/07/19    Entered 10/07/19 16:17:26   Main Document
                                         Pg 2 of 7
18-10342-cgm   Doc 77   Filed 10/07/19    Entered 10/07/19 16:17:26   Main Document
                                         Pg 3 of 7
18-10342-cgm   Doc 77   Filed 10/07/19    Entered 10/07/19 16:17:26   Main Document
                                         Pg 4 of 7
18-10342-cgm   Doc 77   Filed 10/07/19    Entered 10/07/19 16:17:26   Main Document
                                         Pg 5 of 7
18-10342-cgm   Doc 77   Filed 10/07/19    Entered 10/07/19 16:17:26   Main Document
                                         Pg 6 of 7
18-10342-cgm   Doc 77   Filed 10/07/19    Entered 10/07/19 16:17:26   Main Document
                                         Pg 7 of 7
